UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6126


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO MONTANA BOYD, a/k/a Josh Poole, a/k/a Ya Yo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-cr-00208-FL-1)


Submitted:   May 19, 2015                 Decided:     June 18, 2015


Before GREGORY, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Montana Boyd, Appellant Pro Se.    Stephen Aubrey West,
Assistant United States Attorney, Eric David Goulian, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio    Montana    Boyd     appeals   the   district   court’s    order

denying     his   motion    for   a   sentence   reduction     pursuant    to   18

U.S.C. § 3582(c)(2) (2012).              We have reviewed the record and

find   no   reversible      error.       Accordingly,    we    affirm    for    the

reasons stated by the district court.                 United States v. Boyd,

No. 5:09-cr-00208-FL-1 (E.D.N.C. Jan. 14, 2015).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials     before   this     court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2